Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Usher Kohn, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: ____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Portfolio Recovery Associates, LLC and
 John Does 1-25

                                       Defendant.


       Plaintiff Usher Kohn (hereinafter, “Plaintiff”), a New York resident, brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Portfolio Recovery

Associates, LLC (hereinafter Defendant PRA) individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 2 of 9 PageID #: 2




  inadequate to protect consumers," and that "'the effective collection of debts" does not require

  "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

  determining that the existing consumer protection laws were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

  this action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings, residing at 1023

  58th Street, Brooklyn, NY 11219-4427.
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 3 of 9 PageID #: 3




     8.      Defendant PRA is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address for service c/o their registered agent

  Corporation Service Company 80 State Street, Albany, NY 12207-2543.

     9.      Upon information and belief, Defendant PRA is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of New York;

             b. that have received collection attempts from Portfolio Recovery Associates, LLC,

                 for debts originating with Synchrony Bank, while said consumers were in

                 Disaster Areas as designated by FEMA or State Governments for debts incurred

                 for personal, familial, or household use,

             c. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 4 of 9 PageID #: 4




     14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Classes, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e, 1692f.

     16.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

  Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

  in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

  nor their attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                 that the Plaintiff Classes defined above are so numerous that joinder of all

                 members would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Classes and those questions predominance over

                 any questions or issues involving only individual class members. The principal
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 5 of 9 PageID #: 5




                 issue is whether the Defendants' written communications to consumers, in the

                 forms attached as Exhibit A violate 15 USC §§ l692e,1692f.

             c. Typicality: The Plaintiffs’ claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

                 class members insofar as Plaintiffs have no interests that are adverse to the absent

                 class members. The Plaintiffs are committed to vigorously litigating this matter.

                 Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Classes predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 6 of 9 PageID #: 6




     19.      Depending on the outcome of further investigation and discovery, Plaintiffs may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                 FACTUAL ALLEGATIONS

     20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.      Some time prior to April 14, 2020, an obligation was allegedly incurred to Synchrony

  Bank by the Plaintiff.

     22.      The Synchrony Bank obligation arose out of credit card transactions in which money,

  property, insurance or services, which are the subject of the transaction, were primarily for

  personal, family or household purposes.

     23.      The alleged Synchrony Bank obligation is a "debt" as defined by 15 U.S.C.§

  1692a(5).

     24.      Sometime thereafter, Defendant PRA purportedly purchased the alleged debt and is

  collecting the alleged debt.

     25.      Defendant PRA collects and attempts to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 7 of 9 PageID #: 7




                              Violation – April 14, 2020 Collection Letter

      26.    On or about April 14, 2020, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to PRA. See Letter attached as Exhibit A.

      27.    Upon information and belief, PRA purchased Plaintiff’s alleged debt from

  Synchrony Bank and the sale of this alleged debt is subject to relevant conditions that Synchrony

  Bank imposes on its debt purchasers.

      28.    Synchrony Bank contracts of sale (a/k/a Forward Flow Agreements) for defaulted

  debt provide specific limitation on the ability of its debt purchasers to make any collection

  attempts while alleged debtors are in disaster areas as determined by FEMA or any other

  appropriate government entity.

      29.    Accordingly, upon information and belief, PRA purchased Plaintiff’s alleged debt

  from Synchrony Bank and the Forward Flow Agreements evidencing proof of sale, prohibits

  PRA from seeking to collect against Plaintiff’s alleged debt, while Plaintiff resides in a disaster

  area.

      30.    The state of affairs in New York, and frankly the whole world, is well known. The

  Covid-19 pandemic has wreaked havoc across the world, the United States, and New York.

      31.    On March 7, 2020, Governor Cuomo declared a State of Emergency across the entire

  State.

      32.    On March 13, 2020, President Donald Trump declared a nationwide emergency,

  including for the State of New York, as recognized by the Federal Register.

      33.    Despite the fact that Plaintiff clearly resided in a disaster area in April 2020, PRA

  pursued collection activities by sending collection letters to Plaintiff.
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 8 of 9 PageID #: 8




      34.     Given the express conditions of sale, PRA misrepresented its ability to collect

  Plaintiff’s debt by sending collection letters in April 2020. Accordingly, PRA has violated the

  FDCPA.

      35.     Plaintiff incurred an injury because the Defendant deceptively pursued collection

  activities at a time when it had no ability to collect the alleged debt.

      36.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged

                                 COUNT I
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

      37.     Plaintiff incorporates by reference paragraphs 1-36 of this Complaint as though fully

  stated herein with the same force and effect as if the same were set forth at length herein.

      38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e, e(2),

  e(5), e(10), and f.

      39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

  damages, costs and attorneys’ fees.


                                DEMAND FOR TRIAL BY JURY

      40.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                      PRAYER FOR RELIEF
Case 1:21-cv-01975-AMD-VMS Document 1 Filed 04/13/21 Page 9 of 9 PageID #: 9




WHEREFORE, Plaintiff Usher Kohn, individually and on behalf of all others similarly situated,

demands judgment from Defendant PRA as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.



       Dated: April 13, 2021
                                                            Respectfully Submitted,


                                                            /s/ Raphael Deutsch
                                                            By: Raphael Deutsch, Esq.
                                                            Stein Saks, PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            (P): (201) 282-6500 ext. 107
                                                            (F): (201) 282-6501
                                                            (E) rdeutsch@steinsakslegal.com
                                                            Attorneys For Plaintiff
